Case 1:15-cr-O0608-KPF Document 556 Filed 08/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo X
UNITED STATES OF AMERICA
Vv. : 15 Cr. 608-11 (KPF)
ORDER
JUSTIN RIVERA,
Defendant. :
oo X

KATHERINE POLK FAILLA, District Judge:

It is hereby ORDERED, that the defendant is hereby remanded to the custody
of the United States Marshal. If at all possible, and in light of prior separation
orders, the defendant should be housed at the Metropolitan Detention Center in
Brooklyn, New York.

SO ORDERED.
Dated: August 9, 2021 Ia Uy, Kil
New York, New York

KATHERINE POLK FAILLA
United States District Judge

 
